UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LILLARD & LILLARD, P.C., )
)
Plaillfiff, )
)
v. ) Civil Case N0. 13~00171 (RJL)
)
BLUE CRoss AND BLUE SHIELD ) F 1 L E D

ASSOCIATION, et al. )

) SEP 2 5 2913

D f . , t . .
c °“““““ w ) ai,':::;:;St,f:'§:;:;§Z:';‘;z‘.:':.::t
MEMORANDUM ()PINION

(septemb@r_z_§, 2013) [Dkrs. ##11, 36, 37, 46, 55, 61]

On January 7, 2013, plaintiff Lillard & Lillard, P.C. ("plaintiff’), a law firm, filed
the instant action in the Superior Court of the District ofColumbia ("Superior Court")
against defendants Blue Cross and Blue Shield Association (BCBSA), R&R Professional
Recovery ("R&R"), NCO Financia1 Systems ("NCO"), First Federal Credit Control
("FFCC"), and Quantum Practice Management ("Quantum"). See Compl. [Dkt. l-l].l
Plaintiff alleged violations of the District of Columbia Consumer Protection Procedures
Act, D.C. Code § 28-3901 et seq. ("CPPA"), the Racketeer lnfluenced & Corrupt
Organizations Act, 18 U.S.C. § 1961 el seq. ("RICO"), and the Federa1 Fair Debt
Co11ection Practices Act, 15 U.S.C. § 1692 et seq. ("FDCPA"). See ia’. 1111 4-16.

Plaintiff amended its complaint on January 24, 2013, adding a claim for violation of the

l Plaintiff’ s initial Comp1aint can be found at pages 2-18 of Dkt. #1-1.

1

Patient Protection and Affordable Care Act, 124 Stat. 119 et seq. ("ACA"), and a new
defendant, Alacrity Collections Corporation ("Alacrity"). See Second Am. Compl. 11 14
[Dkt. #l-l].z Plaintiff also brings an equity claim against defendants. See z`a'. 11 19.

On February 7, 2013, defendants BCBSA, R&R, NCO, and FFCC removed the
action to this Court pursuant to 28 U.S.C. § 1441 as an action over which this Court has
federal question jurisdiction under 28 U.S.C. § 1331. See Notice of Rernoval [Dkt. #1] 11
7. Now before the Court are BCB SA’s Motion to Dismiss} and the five remaining
defendants’ motions for judgment on the pleadings/l Upon consideration of the parties’
pleadings, relevant law, and the entire record herein, the Court concludes that plaintiff
lacks standing to bring these claims. Accordingly, the Court will GRANT defendants’
motions pursuant to Rule I.'Z(b)(l) of the Federa1 Rulcs of Civil Procedure.

BACKGROUND

Plaintiff is a District of Columbia professional corporation that conducts business
as a law firm. Second Am. Compl. 11 1. On January 7, 2012, one ofplaintiff`s
employees, John F. Lillard, III ("l\/Ir. Lillard"), was involved in a car accident. Ia’. 11 2.
According to plaintiff, Mr. Lillard incurred approximately $15,500 in medical expenses

stemming from his accident ("Accident Expenses"). la'. 1n connection with his

2 Plaintiff’s Second Amended Complaint can be found at pages 28~47 of Dkt. #1-1.

3 BcBsA area irs Motion to r)ismiss [Dkt. #11] on F@bruary 14, 2013.

4 FFCC filed its motion [Dkt. #36] on March 12, 2013. R&R filed its motion [Dkt. #37]
on March 12, 2013. NCO filed its motion [Dkt. #46] on March 18, 2013. Quantum
filed its motion [Dkt. #55] on April l, 2013. Alacrity filed is motion [Dkt. #61] on May

2

Accident Expenses, Mr. Lillard submitted certain health insurance claims to plaintiffs
insurance carrier. Id. Plaintiff alleges that BCB SA unlawfully denied Mr. Lillard
benefits he was owed under a health insurance policy ("Policy") issued by CareFirst of
l\/Iaryland, Inc., doing business as CareFirst BlueCross BlueShield ("CareFirst").5 Id.
Mr. Lillard’s medical providers subsequently hired collection agencies, including R&R,
NCO, FFCC, Alacrity, and Quantum (collectively "Bill Collectors") to collect balances
due on Mr. Lillard’s medical bills. Ia’. 11 3. According to plaintiff, the Bill Co1lectors
engaged in abusive and unlawful collection efforts with respect to Mr. Lillard. Ia’.
LEGAL STANDARD
A court must dismiss a complaint, or any portion of it, that does not fall within the

court’s subject-matter jurisdiction. FED. R. CIV. P. 12(b)(l) and 12(h)(3). When
resolving a challenge to the legal sufficiency of the plaintiffs jurisdictional allegations at
the pleading stage, a court "must accept as true all material allegations of the complaint,
drawing all reasonable inferences from those allegations in plaintiff[’s] favor, and
presuming that general allegations embrace those specific facts that are necessary to
support the c1aim." LaRoque v. Hola’er, 650 F.3d 777, 785 (D.C. Cir. 2011) (quotations

and citations omitted). Where the moving party challenges the factual basis for

8, 2013.

5 A copy of Mr. Lillard’s Policy can be found attached to BCBSA’s Motion to Dismiss.
See Ex. 1 to BCBSA’S Mot. to Dismiss ("Ex. 1") [Dkt. #l 1-l]. According to plaintiff,
CareFirst is an "alias entit[y]" of BCBSA. Second Am. Compl. 11 2. The Policy,
however, states that it "creates no obligation on the part of [BCBSA]." See Ex. 1 § 7. 14.

3

jurisdiction, the court "must go beyond the pleadings and resolve any disputed issues of
fact the resolution of which is necessary to a ruling upon the motion to dismiss."
Phoem'x Consulz‘ing Inc. v, Republic ofArzgola, 216 F.3d 36, 40 (D.C. Cir. 2000).
"Because Article 111 limits the constitutional role of the federal judiciary to

resolving cases and controversies, a showing of standing is an essential and unchanging
predicate to any exercise of [the court’s] jurisdiction." Fla. Audubon S0c ’y v. Berztsen,
94 F.3d 658, 663 (D.C. Cir. 1996) (en banc) (quotations and citations omitted). Article
III standing has three familiar requirements:

First, the plaintiff must have suffered an injury in fact_an invasion of a

legally protected interest which is (a) concrete and particularized, and (b)

actual or imminent, not conjectural or hypothetical. Second, there must be

a causal connection between the injury and the conduct complained of-the

injury has to be fairly traceable to the challenged action of the defendant,

and not the result of the independent action of some third party not before

the court. Third, it must be likely, as opposed to merely speculative, that

the injury will be redressed by a favorable decision.
Um`tea’ States v. Wz`ndsor, 133 S. Ct. 2675, 2685~86 (2013) (quotations, citations, and
modifications omitted). As the party invoking federal jurisdiction, "the plaintiff bears
the burden of establishing the factual predicates of jurisdiction by a preponderance of the

evidence." Erby v. Um`z‘ea’ States, 424 F. Supp. 2d 180, 182 (D.D.C. 2006) (citing, inter

alz`a, Lujan v. Defena’ers ofWz`ldlzfe, 504 U.S. 555, 561 (1992)).

ANALYSIS

Plaintiff asserts six counts against defendants based on the alleged conduct. See
Second Am. Compl, 1111 5-19. Specifically, plaintiff claims that BCBSA and the Bill
Collectors conspired to violate: (1) the CPPA by improperly denying Mr. Lillard’s health
insurance claims, cancelling Mr. Lillard’s coverage, and attempting to collect debts owed
by Mr. Lillard to his various medical providers;é (2) RICG by fraudulently denying
claims and attempting to collect debts;7 (3) the ACA by improperly denying claims;g and
(4) the FDCPA by attempting to collect debts, "denying payment of [Mr. Lillard’s]
medical bills," and "repeatedly demanding more documentation before paying any
claim."q Plaintiff also brings an equity claim against the defendants. See ia’. 11 19.
Upon consideration of the parties’ pleadings, relevant law, and the entire record herein,
the Court concludes that plaintiff lacks standing to bring these claims.

Plaintiff has failed to identify any injury to a legally protected interest of plaintiff
which is (a) concrete and particularized, and (b) actual or imminent. The only injuries
described in plaintiffs Second Amended Complaint, financial and otherwise, were
allegedly suffered by Mr. Lillard. Indeed, the only financial loss alleged in the record is
that BCBSA failed to pay Mr. Lillard’s medical bills, causing Mr. Lillard’s medical

providers to hire the Bill Collectors to seek balances due on his medical bills. See

6 Plaintiff brings one count under the CPPA. See Second Am. Compl. 1111 5-11.
7 Plaintiff brings one count under RICO. Id. 1111 12-13.
8 Plaintiff brings one count under the ACA, addressed to BCBSA only. Id. 1114.

5

Second Am. Compl. 1111 2~3. Plaintiff additionally alleges that the Bill Collectors
"threatened to ruin [Mr. Lillard’s] credit" and engaged in abusive collection practices,
"defiantly, unlawfully, and mercilessly" harassing Mr. Lillard by mail and telephone. la’.
11 3. Unfortunately, Mr. Lillard is not the plaintiff in this case.

Plaintiff is a law firm and has failed to articulate how it was injured by defendants’
alleged conduct. lt is unclear what legally protected interest plaintiff could have under
the Policy. Based on the underlying record, it does not appear that plaintiff incurred any
of l\/lr. Lillard’s medical expenses or is even liable to pay Mr. Lillard’s medical cxpenses.
Plaintiff does not allege that it has suffered any other actual injuries, financial or
otherwise, as a result of defendants’ alleged conduct. As such, the Court does not
believe the plaintiff is sufficiently involved in the current legal dispute to have a defined
stake in the outcome of the litigation. Moreover, plaintiff has not alleged that it will
suffer any concrete and particularized injury in the imminent future. Under these
circumstances, the Court must avoid unconstitutionally rendering an advisory opinion by
"deciding a case in which no injury would have occurred at all." Defenders of Wz'ldlzfe,
504 U.S. at 564 n. 2.

ln sum, plaintiff cannot establish Article III standing without alleging that plaintiff
law firm (as distinct from Mr. Lillard) has suffered or will imminently suffer any injury

fairly traceable to defendants’ alleged conduct and redressable by a favorable decision by

9 Plaintiff brings two counts under the FDCPA. Id. 1111 15~18.

6

this Court.
CONCLUSION
Thus, for all of the foregoing reasons, the Court GRANTS defendants’ motions.
Because plaintiff lacks standing to bring these claims, this case must be dismissed
pursuant to Rule l2(b)(l) of the F ederal Rulcs of Civil Procedure. An Order consistent

with this decision accompanies this Memorandum Opinion.

RICHA . N
United States District Judge